EXHIBIT 10.2
 
NATIONS FUND I, LLC
 

--------------------------------------------------------------------------------



 
TERM LOAN PROMISSORY NOTE

 

$20,000,000  May 29, 2015

 
For value received, the receipt and sufficiency of which are hereby
acknowledged, Sterling Construction Company, Inc., a Delaware corporation
(“SCC”), Texas Sterling Construction Co., a Delaware corporation (“TSCC”), Road
and Highway Builders of California, Inc., a California corporation (“RHB CA”),
Ralph L. Wadsworth Construction Company, LLC, a Utah limited liability company
(“RWC”), J. Banicki Construction, Inc., an Arizona corporation (“JBC”), and
Ralph L. Wadsworth Construction Co. L.P., a California limited partnership (“RWC
LP”) (SCC, TSCC, RHB CA, RWC, JBC, and RWC LP, collectively, the “Borrower”),
hereby, jointly and severally, promise to pay to the order of NATIONS EQUIPMENT
FINANCE, LLC, as Administrative Agent for NATIONS FUND I, LLC (“Fund I”, and
together with the other Lenders party to the Agreement (as hereinafter defined)
from time to time, and each of their successors and assigns, collectively, the
“Lender”), TWENTY MILLION AND 00/100 DOLLARS ($20,000,000.00), or, if less, the
aggregate unpaid principal amount of the advances then having been made under
the Agreement, together with interest on the unpaid balance of such amount from
the date of this Term Loan Promissory Note at the Loan Rate or, under the
circumstances contemplated by the Agreement, at the Default Rate. Interest shall
be computed on the basis of a 30 day month/360 day year.
 
This Term Loan Promissory Note is one of the Promissory Notes issued under the
Loan and Security Agreement dated as of May __, 2015, between Borrower, Agent
and Lender (said agreement, as the same shall be amended, restated or
supplemented from time to time, being herein called the “Agreement”), to which
reference is made for a statement of all of the terms and conditions of the Loan
evidenced hereby. Capitalized terms not defined in this Term Loan Promissory
Note shall have the respective meanings assigned to them in the Agreement. This
Term Loan Promissory Note is secured by the Agreement, the other Loan Documents
and the Collateral, and is entitled to the benefit of the rights and security
provided thereby.
 
Principal and interest due hereunder shall be payable as follows:
 
(a) Forty-seven (47) consecutive monthly installments of principal and interest,
each in the principal amount of $340,425.53 together with interest on the
outstanding principal balance hereunder from time to time at the Loan Rate or,
under the circumstances contemplated by the Agreement, at the Default Rate;
payable, in arrears, on each Payment Date.
 
(b) On the Stated Maturity Date, a payment equal to the remaining outstanding
balance of principal and accrued but unpaid interest on the Term Loan.
 
(c) If any payment due hereunder is not received within five (5) days of its due
date, Borrower shall pay a late charge equal to five (5) percent of the amount
in arrears.
 
Subject to the restrictions in the Agreement, Borrower shall have the right, on
any Payment Date after the initial Closing Date, upon thirty (30) days’ prior
written notice to Agent, to prepay a portion of the Term Loan. If Borrower
exercises its right of prepayment, Borrower shall pay to Agent such principal
amount of the Term Loan, all accrued interest thereon, all other amounts owed
under any Loan Document and any applicable Term Loan Prepayment Fee, none of
which shall be refundable. As used herein, “Term Loan Prepayment Fee” means (a)
an amount equal to the principal amount outstanding of the Term Loan to be
prepaid on the date of prepayment, multiplied by 4%, if prepayment shall occur
(voluntarily by Borrower, upon a Default or otherwise) on or before the first
anniversary of the Closing Date; (b) an amount equal to the principal amount
outstanding of the Term Loan to be prepaid on the date of prepayment, multiplied
by 3%, if prepayment shall occur (voluntarily by Borrower, upon a Default or
otherwise) after the first anniversary of the Closing Date and on or before the
second anniversary of the Closing Date; (c) an amount equal to the principal
amount outstanding of the Term Loan to be prepaid on the date of prepayment,
multiplied by 2%, if prepayment shall occur (voluntarily by Borrower, upon a
Default or otherwise) after the second anniversary of the Closing Date and on or
before the third anniversary of the Closing Date; and (d) an amount equal to the
principal amount outstanding of the KCP-4584613 Term Loan to be prepaid on the
date of prepayment, multiplied by 1% if prepayment shall occur (voluntarily by
Borrower, upon a Default or otherwise) after the third anniversary of the
Closing Date. Borrower acknowledges and agrees that (i) it could be difficult or
impractical to calculate Agent’s and Lender’s actual damages from prepayment for
any reason pursuant to this Note or the Agreement, (ii) the Term Loan Prepayment
Fee is intended to be a fair and reasonable approximation of such damages, and
(iii) the Term Loan Prepayment Fee is not intended to be a penalty
 
 
 

--------------------------------------------------------------------------------

 
To the fullest extent permitted by Applicable Law, Borrower waives: (a)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all of the Obligations,
this Term Loan Promissory Note or the other Loan Documents; (b) all rights to
notice and a hearing prior to Agent’s taking possession or control of, or to
Agent’s replevy, attachment or levy upon, the Collateral or any bond or security
that might be required by any court prior to allowing Agent to exercise any of
its remedies; and (c) the benefit of all valuation, appraisal and exemption
laws.
 
Borrower acknowledges that this Term Loan Promissory Note is executed as part of
a commercial transaction and that the proceeds of this Term Loan Promissory Note
will not be used for any personal or consumer purpose.
 
In the event of the declaration by Agent of a Default under the Agreement, then
this Term Loan Promissory Note shall be in default and the balance of the
principal sum then due hereunder, together with all accrued interest thereon,
immediately shall become due and payable without further notice, such further
notice being expressly waived, and Borrower shall be liable to the holder hereof
for reasonable attorneys’ fees and costs of suit.
 
The remedies of Agent as provided herein and in the Agreement shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Agent, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.
 
It is the intention of the parties hereto to comply with the applicable usury
laws. Accordingly, it is agreed that, notwithstanding any provisions to the
contrary in this Term Loan Promissory Note or the Agreement, in no event shall
this Term Loan Promissory Note or the Agreement require the payment or permit
the collection of interest in excess of the maximum amount permitted by
Applicable Law. If any such excess interest is contracted for, charged or
received under this Term Loan Promissory Note or the Agreement, or in the event
that all of the principal balance shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received under
this Term Loan Promissory Note or the Agreement on the principal balance shall
exceed the maximum amount of interest permitted by Applicable Law, then in such
event: (a) the provisions of this paragraph shall govern and control, (b)
neither Borrower nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
Applicable Law, (c) any such excess which may have been collected shall either
be applied as a credit against the then unpaid principal balance or refunded to
Borrower, at the option of Agent and Lender, and (d) the effective rate of
interest shall be automatically reduced to the maximum lawful contract rate
allowed under Applicable Law as now or hereafter construed by the courts having
jurisdiction thereof. It is further agreed that, without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received under this Term Loan Promissory Note or the Agreement which are made
for the purpose of determining whether such rate exceeds the maximum lawful
contract rate, shall be made, to the extent permitted by Applicable Law, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Indebtedness evidenced hereby, all interest at
any time contracted for, charged or received from Borrower or otherwise by Agent
or Lender in connection with such Obligations; provided, however, that if any
applicable state law is amended or the law of the United States of America
preempts any applicable state law, so that it becomes lawful for Agent or Lender
to receive a greater interest per annum rate than is presently allowed by law,
Borrower agrees that, on the effective date of such amendment or preemption, as
the case may be, the lawful maximum hereunder shall be increased to the maximum
interest rate per annum allowed by the amended state law or the law of the
United States of America (but not in excess of the Loan Rate (or, if applicable,
the Default Rate) provided for herein).
 
 
2

--------------------------------------------------------------------------------

 
BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
BORROWER AND AGENT OR LENDER MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS TERM LOAN PROMISSORY NOTE. BORROWER AUTHORIZES AGENT OR
LENDER TO FILE THIS PROVISION WITH THE CLERK OR JUDGE OF ANY COURT HEARING SUCH
CLAIM. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND
BORROWER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE
BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY
TO MODIFY OR NULLIFY ITS EFFECT.
 
BORROWER FURTHER KCP-4584613 2 ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS TERM LOAN PROMISSORY NOTE AND IN THE MAKING OF THIS WAIVER BY
LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. BORROWER AGREES THAT THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. Venue for any action
hereunder or related hereto shall be in any state or Federal court of competent
jurisdiction in the State of New York, and Borrower submits to the jurisdiction
of such courts.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
3

--------------------------------------------------------------------------------

 
[exh102_1.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
[exh102_2.jpg]

--------------------------------------------------------------------------------

 